Action by Ethel Truedson to recover damages for personal injuries sustained when, as she was alighting from defendant’s closed trolley car, in which she was a passenger, the car started with a jerk and she was thrown to the ground; action also by her husband to recover for medical expenses and loss of services. Appeal from judgment in favor of defendant, entered on the verdict of a jury. Judgment reversed on the law and the facts and a new trial granted, costs to abide the event, in order that there may be a trial free from undue interference by the trial justice during the presentation of the evidence. Young, Carswell, Davis, Adel and Taylor, JJ., concur.